Citation Nr: 1339884	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  10-09 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right hand disability, claimed as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from November 1976 to May 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The record before the Board consists of the Veteran's paper claims files and an electronic record known as Virtual VA.


REMAND

The Veteran claims that in August 1983, following his discharge from service, his right leg gave out on him due to his service-connected gunshot wound (GSW) residuals, that he fell and fractured his right hand at that time, and that he has had chronic residual symptoms since that time.  Therefore, he contends that service connection is warranted for his right hand disability on a secondary basis.

Private medical records show that the Veteran was seen in an emergency room in August 1983 three days after he struck his right hand on a car door.  X-rays revealed a comminuted fracture at the base of the fifth metacarpal and a cast was placed.  The records do not indicate anything about the Veteran's right leg giving out on him at that time.  The Veteran maintains, however, that the report of injury is simply incomplete.  

The report of a March 1988 VA examination of the Veteran's right thigh notes the presence of various residuals of an in-service GSW, to include tenderness of Group XV muscles, posterior cutaneous neuropathy of the right thigh, and probable osteochondroma of the right femur.

In October 1999 the Veteran was afforded a VA general medical examination.  At that time, the Veteran indicated he fractured his fifth metacarpal in 1979 "on the job."  The examiner noted a slight deformity of the fifth finger, but otherwise the right hand examination was essentially negative.  The examiner further noted that the right hand accident occurred at work and the Veteran was receiving Worker's Compensation.  The examiner did not indicate that the Veteran's right leg played any role in the injury although the GSW residuals were also examined and discussed in the report.  The examiner noted the Veteran limps with pain on the right side.  Although the Veteran previously had posterior cutaneous neuropathy of the right thigh, neurological testing at that time was within normal limits. 

VA outpatient treatment records are silent as to any ongoing treatment, complaints, or diagnoses concerning the right hand.  It is noteworthy, however, that the records show ongoing treatment for right hip/thigh/leg pain, stiffness, and numbness since service.  

The RO denied the Veteran's claim finding no evidence that the Veteran's right hand injury was caused by his right leg giving out.  The denial was done without affording a VA examination to the Veteran.  

In light of the Veteran's service-connected disability and ongoing treatment for residuals of the GSW, to include chronic right leg pain, the Board concludes that a VA examination is necessary to ascertain the likelihood that the Veteran's service-connected GSW residuals caused a fall that caused or aggravated any disability of his right hand.

Development to obtain any VA outpatient treatment records from September 2013 to the present as well as any available records pertaining to the Veteran award of Worker's Compensation for a right hand injury is also warranted.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain all available, outstanding records pertinent to the Veteran's claim, to include any more recent VA outpatient records, and any records associated with the Veteran's award of Worker's Compensation for a right hand injury in approximately 1979.  All efforts to obtain these records must be fully documented if any requested records are not obtained.  

2.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the nature and etiology of all right hand disorders present during the period of the claim.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner.

With respect to each right hand disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was caused or aggravated as a result of a fall caused by the service-connected disability of the Veteran's right lower extremity.

The rationale for all opinions expressed must be provided.  The examiner should specifically address whether the service-connected disability of the right lower extremity was of such a nature and extent in 1983 to have caused the Veteran's leg to give out.

If any required opinion cannot be provided, the examiner should explain why.  In particular, if an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and an appropriate period of time for response before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

